Citation Nr: 0629246	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Paul, Minnesota


THE ISSUES

1.  Whether the veteran's stepson, C. M., qualifies as a 
helpless child for VA purposes. 

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus, to include based on assignment of a separate 10 
percent rating for each ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to January 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2003 
and April 2003 rating decisions by the St. Paul RO.


FINDINGS OF FACT

1.  In July 2004, prior to the promulgation of a decision in 
the appeal, the veteran, through his representative, withdrew 
the appeal seeking helpless child status for his stepson; 
there is no question of fact or law remaining before the 
Board in this matter.

2.  In October 2004, prior to the promulgation of a decision 
in the appeal, the veteran, through his representative, 
withdrew the appeal seeking a rating in excess of 10 percent 
for tinnitus; there is no question of fact or law remaining 
before the Board in this matter. 


CONCLUSIONS OF LAW

1.  The veteran having withdrawn a Substantive Appeal on the 
matter of whether the veteran's stepson, C. M., qualifies as 
a helpless child for VA purposes, the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The veteran having withdrawn a Substantive Appeal on the 
matter of entitlement to a rating in excess of 10 percent for 
tinnitus, the Board has no further jurisdiction in the 
matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II. Legal Criteria and Analysis

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be assigned for tinnitus, whether perceived as 
bilateral or unilateral.  VA appealed the Court's decision in 
Smith to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that could ultimately be overturned on 
appeal, the Secretary imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
instant case was included in the stay.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Consequently the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith, and directed the 
Board to resume adjudication of the claims 0.  

While the stay was in effect, in written statements in July  
and October 2004, the veteran, via his representative, 
withdrew the appeals seeking helpless child status for his 
stepson and a rating in excess of 10 percent for tinnitus.  
The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In light of the withdrawal of the appeals, there are no 
allegations of error of fact or law for appellate 
consideration in these matters.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in the matters, 
and the appeals must be dismissed without prejudice.


ORDER

The appeal to establish the veteran's stepson, C. M., as a 
helpless child for VA purposes is dismissed without 
prejudice.

The appeal for a rating in excess of 10 percent for tinnitus 
is dismissed without prejudice.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


